FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50593

               Plaintiff - Appellee,             D.C. No. 3:12-cr-03727-LAB

  v.
                                                 MEMORANDUM*
JOSE LUIS FLORES-GONZALES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jose Luis Flores-Gonzales appeals from the district court’s judgment and

challenges the 42-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Flores-Gonzales contends that the district court procedurally erred by (1)

failing to expressly consider U.S.S.G. § 4A1.3, a policy statement concerning

“departures based on inadequacy of criminal history;” and (2) using Flores-

Gonzales’s previous sentence for illegal reentry rather than the relevant Guidelines

range as a starting point for sentencing. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The district court used the Guidelines range as the starting point in the sentencing

process, and adequately explained the sentence with reference to the 18 U.S.C.

§ 3553(a) sentencing factors. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      Flores-Gonzales also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Flores-

Gonzales’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

above-Guidelines sentence is substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances, including Flores-

Gonzales’s repeated immigration violations and his failure to be deterred by prior

sentences. See id.

      AFFIRMED.




                                          2                                     12-50593